SURFACE MODIFICATION OF SILICON-CONTAINING ELECTRODES USING CARBON DIOXIDE
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 5/9/2022:
Claims 1 and 12 have been amended; claims 9-11 have been canceled. No new matter has been entered.
Previous rejections under 35 USC 103 have been withdrawn due to amendment.

Reasons for Allowance
Claims 1, 3-8, 12, 13, and 15-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-11, and 13-24 were rejected under 35 U.S.C. 103 as being unpatentable over Coowar et al. (US 2013/0069601 Al), Seong et al. (US 2018/0108914 Al), Wang et al. (US 2019/0131626 Al) and further in view of Schaefer et al. (US 2014/0154533 Al). Claim 12 was rejected under 35 U.S.C. 103 as allegedly being unpatentable over Coowar et al. (US 2013/0069601 A1), Seong et al. (US 2018/0108914 A1), Wang et al. (US 2019/0131626 A1) and further in view of Schaefer et al. (US 2014/0154533 A1) and further in view of Kita et al (US 5,691,084 A).
Applicant has amended claim 1 with the subject matter of claim 11 (now canceled). Coowar does not teach or suggest an electrochemical cell as claimed where the CO2 is provided in the cell container in an amount of about 0.1 to about 0.6 mg per mg of the silicon. Coowar in paragraph [0140] states that the amount of CO2 is "at least 0.05 wt % and no more than 0.5 wt %" (see also Coowar, paragraph [0139]). Coowar also discloses that "silicon material was 74-80% by weight", see paragraph [00167] and also discussed by the examiner on page 6 of the Office Action. In this example of Coowar, the CO2 is 0.16-0.2 wt % of the total mass. At the highest percentages in Coowar's example (i.e. 80 wt % Si and 0.2 wt % CO2) the mg CO2 per mg of silicon is only 0.0025 mg CO2   per mg of silicon; even at 74 wt % Si this only results in 0.0027 mg CO2 per mg of silicon. Thus, Coowar does not teach or suggest an electrochemical cell as claimed where the CO2   is provided in the cell container in an amount of about 0.1 to about 0.6 mg per mg of the silicon.
As such, Applicant has overcome the rejection under 35 USC 103 by amending claim 1 with the subject matter of claim 11 (now canceled) is withdrawn and claims 1, 3-8, 12, 13, and 15-24 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729